                      Case 1:20-cr-00028-SPW Document 77 Filed 02/05/21 Page 1 of 7

                                        UNITED STATES DISTRICT COURT
                                             DISTRICT OF MONTANA BILLINGS DIVISION

 UNITED STATES OF AMERICA                                                          SECOND AMENDED JUDGMENT IN A CRIMINAL
                                                                                   CASE

 V.                                                                                Case Number: CR 20-28-BLG-SPW-1

 MALIYAH JAE CHAVEZ                                                                USM Number: 17967-046
 Date of Original Judgment or Last Amended Judgment:                               Gillian E. Gosch
 1/21/2021
 Reason for Amendment:                                                             Defendant's Attorney

 □    Correction of sentence on remand (18 U.S.C. 3742(f)(1) and (2))          D   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                   3583(e))
 □    Reduction of Sentence for Changed Circumstances                          □   Modification of Imposed Term of Imprisonment for Extraordinary and
      (Fed.R.Crim.P.35(b))                                                         Compelling Reasons (18 U.S.C. § 3582(c)(l ))
 □    Correction of Sentence by Sentencing Court (Fed.R.Crim.P.36)             □   Modification oflmposed Term of Imprisonment for Retroactive
                                                                                   Amendment(s) top the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 □    Correction ofSentence for Clerical Mistake (Fed.R.Crim.P.36)             D   Direct Motion to District Court Pursuant   D 28 U.S.C. § 2255 or
                                                                                         □     18 U.S.C. § 3559(c)(7)
________________________. 181                                                      Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
 181 pleaded guilty to count(s)                                 I of the Indictment, filed 5/6/2020
 □ accepted
     pleaded nolo contendere to count(s) which was
              by the court
 □ guilty
     was found guilty on count(s) after a plea of not


The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                      Offense Ended              Count
 I 8:922J.F Possession Of Stolen Firearms.                                                                02/24/2020                 I




The defendant is sentenced as provided in pages 2 through 13 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

                                                                        Date of Imp sition of Judgment


                                                                            ���-              �-         /�
                                                                        Susan P. Watters, United States District Judge
                                                                        Name and Title of Judge

                                                                     �February 5, 202_1��
                                                                        Date
Case 1:20-cr-00028-SPW Document 77 Filed 02/05/21 Page 2 of 7
Case 1:20-cr-00028-SPW Document 77 Filed 02/05/21 Page 3 of 7
Case 1:20-cr-00028-SPW Document 77 Filed 02/05/21 Page 4 of 7
                    Case 1:20-cr-00028-SPW Document 77 Filed 02/05/21 Page 5 of 7
 AO 245C (Rev. 9/19) Amended Judgment in a Criminal Case                                         Judgment -- Page 5 of 7

DEFENDANT:         MALIY AH JAE CHAVEZ
CASE NUMBER:       CR 20-28-BLG-SPW-1
NOTE: Changes are identified by (*)

                                SPECIAL CONDITIONS OF SUPERVISION
1.      You must have no contact with victim(s) in the instant offense.
2.      You must pay restitution in the amount of $26,470 joint and severally with your co-defendant as directed
        by United States Probation. Payment shall be made to the Clerk, United States District Court, 2601 2nd
        Avenue North, Billings, MT 59101 and shall be disbursed to: D.H., Billings, MT.

3.      You must participate in a program for mental health treatment as approved by the probation officer. You
        must remain in the program until you are released by the probation officer in consultation with the
        treatment provider. You must pay part or all of the costs of this treatment as directed by the probation
        officer.

4.      You must submit your person, residence, place of employment, vehicles, and papers, to a search, with or
        without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
        violation of a condition of release. Failure to submit to search may be grounds for revocation. You must
        warn any other occupants that the premises may be subject to searches pursuant to this condition. You
        must allow seizure of suspected contraband for further examination.
5.       You must participate in and successfully complete a program of substance abuse treatment as approved
        by the probation officer. You must remain in the program until you are released by the probation officer
        in consultation with the treatment provider. You must pay part or all of the costs of this treatment as
        directed by the probation officer.
6.      You must abstain from the consumption of alcohol and are prohibited from entering establishments where
        alcohol is the primary item of sale.

7.      You must participate in substance abuse testing to include not more than 365 urinalysis tests, not more
        than 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of
        supervision. You must pay part or all of the costs of testing as directed by the probation officer.
8.      You must not possess, ingest or inhale any psychoactive substances that are not manufactured for human
        consumption for the purpose of altering your mental or physical state. Psychoactive substances include,
        but are not limited to, synthetic marijuana, kratom and/or synthetic stimulants such as bath salts and spice.
9.      You must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used
        for recreational or medicinal purposes under state law.
I 0.    You must not use or possess any controlled substances without a valid prescription. If you do have a valid
        prescription, you must disclose the prescription information to the probation officer and follow the
        instructions on the prescription.
                       Case 1:20-cr-00028-SPW Document 77 Filed 02/05/21 Page 6 of 7
 AO 245C (Rev. 9/19) Amended Judgment in a Criminal Case                                                                    Judgment -- Page 6 of 7

DEFENDANT:         MALIYAH JAE CHAVEZ
CASE NUMBER:       CR 20-28-BLG-SPW-l
NOTE: Changes are identified by (*)


                                         CRIMINAL MONETARY PENALTIES
     The defiendant must pay the totaI cnmma
                                         . . I monetary pena It'1es under the sched u Ie of payments.
                         -      Assessment                JVTA                 AVAA                   Fine                             Restitution
                                                  Assessment**          Assessment*
 TOTALS                             $100.00              $ 0.00               $ 0.00                  $.00                            $26,470.00

            □               The determination of restitution is deferred until
                            (A0245C) will be entered after such determination.
                                                                                An Amended Judgment in a Criminal Case
            �               The defendant must make restitution (including community restitution) to the following payees in the
                            amount listed below.

                            $26,470 to the Clerk, United States District Court, 2601 2nd Avenue North, Billings, MT 59101 and
                            shall be disbursed to: D.H., Billings, MT.
          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
          § 3664(i), all nonfederal victims must be paid before the United States is paid.



  D     Restitution amount ordered pursuant to plea agreement$
  D     The defendant must pay interest on restitution and a fine of more than$2,500, unless the restitution or fine is paid in full before
        the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
        subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).
 �      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
        � the interest requirement is waived for the          D fine                             � restitution
        D the interest requirement for the                       □  fine                               □
                                                                                                       restitution is modified as follows:

*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims ofTrafficking Act of 2015, Pub, L. No. 114-22
*** Findings for the total amount of losses are required under Chapters 109A, 1 IO, 1 IOA, and 113A of Title 18 for offenses committed on or after
September 13. 1994, but before April 23, 1996.
Case 1:20-cr-00028-SPW Document 77 Filed 02/05/21 Page 7 of 7
